DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 20, line 9, "approximately" has been deleted.
Authorization for this examiner's amendment was given in a telephone interview with D. Randal Ayers on January 27, 2021.

Allowable Subject Matter
Claim(s) 10-18, 20-27, and 29-30 is/are allowed.



Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 10, in combination with the claim as a whole:
	"wherein the first set of radiating elements is coupled to a first radio frequency ("RF") port and a third RF port of the base station antenna and the first antenna beam and the third antenna beam are generated in response to a first RF signal that is input at the first RF port and a third RF signal that is input at the third RF port, respectively, and the second set of radiating elements is coupled to a second RF port and a fourth RF port of the base station antenna and the second antenna beam and the fourth antenna beam are generated in response to a second RF signal that is input at the second RF port and a fourth RF signal that is input at the fourth RF port, respectively".
quoted from claim 20, in combination with the claim as a whole:
	"a first set of radiating elements that is configured to generate a first antenna beam that has a first peanut-shaped cross-section in an azimuth plane in response to a first radio frequency ("RF") signal received from a first radio port".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648